Citation Nr: 1454631	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for myocardial infarction.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel








INTRODUCTION

The Veteran served on active duty from October 1960 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

The Veteran chose to participate in an informal conference with a Decision Review Officer (DRO) in March 2012, in lieu of a formal hearing.


FINDINGS OF FACT

1.  With resolution of any doubt in the Veteran's favor, his service-connected disability status-post myocardial infarction and stenting, has been productive of an estimated workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, dizziness, or fatigue. 

2.  Chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, has not been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no higher, for myocardial infarction are approximated for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

An RO pre-adjudication letter was sent to the Veteran in December 2010, and this letter apprised the Veteran of the type of evidence and information needed to substantiate his increased rating claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO also advised him as to how disability ratings and effective dates are assigned.  Thereafter, the RO readjudicated the increased rating claim by way of a July 2012 SOC and a September 2012 SSOC.

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim. This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records, VA medical evidence, an informal conference report, and the Veteran's statements provided in support of his claim.  The Veteran underwent relevant VA compensation examinations in February 2011 and April 2012, and an addendum was obtained in August 2012.  Thus, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, to the extent that 38 C.F.R. 3.103(c)(2) applies to informal conferences, the Board concludes that the notice requirements under Bryant were effectively satisfied during the March 2012 informal conference.  During the conference, the DRO and the Veteran felt that the VA examination conducted in February 2011 was inadequate for rating purposes because neither did it request a diagnostic exercise test or provide estimated METS based on the lowest level of activity at which the Veteran reported symptoms.  Consequently they agreed that a new examination was in order.  There is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.  Rather, the Veteran has had a meaningful opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Claim for a Higher Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the RO rated the Veteran's service-connected myocardial infarction as 10 percent disabling under Diagnostic Code 7006.  38 C.F.R. § 4.104 (2014).   

Under Diagnostic Code 7006, a 10 percent rating is assigned for a workload of greater than 7 MET's but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A higher 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is warranted for chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2014). 

These criteria are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

By way of history, after suffering a myocardial infarction, the Veteran underwent a successful stenting in March 2000.  After the receipt of an initial 100 percent rating during and for three months following the myocardial infarction, the RO rated the Veteran's cardiac disability as 10 percent disabling since May 2000.  

The Veteran most recently filed an increased rating claim for myocardial infarction in November 2010. 
An echocardiogram taken in March 2010 showed an estimated ejection fraction of 60 percent.  Left ventricular chamber appeared normal in size, thickness and overall wall motion, and systolic function.

In February 2011, the Veteran underwent a VA compensation examination.  He takes continuous medications for heart disability.  The examiner summarized the Veteran's relevant medical history, noting that he has ischemic heart disease, status-post myocardial infarction in 1999; the inferior wall-treated with thrombolysis.  He was subsequently found to have high-grade stenosis in the right coronary artery for which he underwent "PTCA" at the VA Buffalo with excellent exercise tolerance on subsequent stress testing without any inducible ischemia.  The examiner stated that the Veteran remains on continuous cardiac medications and has had no new cardiac events.  A diagnosis of coronary artery disease is shown.  However, this medical examination is inadequate for rating purposes, because, as noted by the DRO during the informal conference, it did not provide diagnostic stress test results or estimated METS.  This inadequate opinion is therefore of no probative value. 

Consequently, VA afforded the Veteran an additional examination in April 2012.  The medical examiner observed that the stress test conducted after the Veteran's myocardial infarction with stenting reportedly showed 10 METS and multiple follow-up records document no cardiac symptoms with strenuous physical exertion since then, despite a fairly active lifestyle.  During the examination, the Veteran denied experiencing symptoms with any level of activity.  The examiner also noted that the Veteran had been discharged from the cardiac department and was being followed by his internist who found no reason to perform an additional stress test.  The examiner clarified that a stress test is also not indicated for the compensation examination.  

Thereafter, at the Veteran's request, a VA attending physician called the Veteran to discuss his cardiac condition.  In an August 2012 VA addendum, the physician indicated that he spoke with the Veteran and had an opportunity to review the April 2012 VA examination report.  The physician stated that the examination report appeared accurate, except for the fact that he questioned whether the Veteran could still perform a workload of 10 METS.  After questioning the Veteran, the physician stated that it appears that his current activity load is more in the order of the 3-5 METS (inadvertently referred to as minutes) category identified on the questionnaire.  That physician was referring to the cardiac function assessment results on the VA questionnaire reading ">3-5 METS," and this level is consistent with activities such as light yard work, mowing the lawn, and brisk walking.  The physician also felt that the Veteran's limitation seemed to be due more to aging and deconditioning, rather than to specific cardiac symptoms while vigorously exercising.  The physician also agreed that an additional stress test is not medically indicated and was reluctant to order a new test because of some risk of false positives and possible ensuing complications.

Applying the evidence to the applicable rating criteria, the Board finds that a higher rating for service-connected myocardial infarction is warranted.  The record shows that the Veteran last underwent a stress test approximately fourteen and-a-half years ago in June 2000, and the results yielded a workload of 10 METS, thus supporting the 10 percent rating assigned by the RO.  The April 2012 examiner indicated that on examination, the Veteran denied experiencing symptoms with any level of activity and relied on those 2000 stress test results for rating purposes.  In doing so, the April 2012 examiner referenced treatment records dated from 2009-2011 that reflected that the Veteran was leading an active and healthy lifestyle, was going to the gym every day, and remained stable with no chest pain.  

However, the August 2012 VA opinion tends to be more probative of the Veteran's disability picture during the appeal period.  In addition to a review of the pertinent records, the August 2012 physician appears to have talked more in depth with the Veteran, rather than relying on the 2000 test results and the 2009-2011 treatment records.  

Therefore, what remains for consideration are the estimated METS indicated by the August 2012 physician (see 38 C.F.R. § 4.104, Note (2)), because as noted, the Veteran's primary care physician and the examiners who provided assessments in this case are in agreement that another stress test is not medically indicated for compensation purposes, or otherwise.  

In denying this claim, the RO, in its September 2012 SSOC, indicated that the physician who provided the August 2012 addendum stated that the estimated workload for the Veteran is not related to his cardiac complaints.  Actually however, the addendum reads that the Veteran's limitation seemed to be due more to aging and deconditioning, rather than to specific cardiac symptoms during vigorous exercise.  Based on this opinion, it is reasonable for the Board to find that the physician attributed at least some portion of the Veteran's estimated workload to his service-connected cardiac disability.  However, the August 2012 physician did not apportion the Veteran's pertinent symptomatology among service-connected and non service-connected pathology, and the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  When the medical evidence does not separate the effects of the service-connected disability, Court precedent directs that all symptoms in doubt be attributed to the service-connected disability.  Accordingly, the Veteran's estimated workload of METS greater than 3, but not greater than 5, corresponds to the criteria of a 60 percent rating under Diagnostic Code 7006.  In addition, resolving any doubt in his favor, the Veteran would likely experience at least some of the enumerated symptoms such as fatigue, dyspnea, or dizziness, as those symptoms may reasonably arise when doing activities such as light yard work, mowing the lawn, and brisk walking.  As indicated, the medical evidence consistently notes the absence of any specific cardiac symptoms such as angina or syncope since his myocardial infarction and stenting.  

An even higher rating of 100 percent is however not warranted because there is no evidence of chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In summary, the Board concludes that a rating of 60 percent, but no higher, is warranted for myocardial infarction.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's myocardial infarction is evaluated by rating criteria based on the workload of METS or estimated METS with symptoms such as dyspnea, fatigue, and dizziness.  See Diagnostic Code 7006.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cardiac disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2014). 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Lastly, the Board also considered whether an inferred request for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, the Veteran has not alleged, and the evidence does not raise the issue that he may be unemployable on account of his service-connected myocardial infarction.  Rather, during his February 2011 VA examination, he indicated that he chose to stop working in 2000, after his spouse died.  A TDIU request as concerning his service-connected cardiac disability has not been inferred.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).


ORDER

Entitlement to a disability rating of 60 percent for service-connected myocardial infarction is granted, subject to laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


